Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 10, 2017

The Court of Appeals hereby passes the following order:

A17A0838. ERIC MATTHEW STEPHENS v. THE STATE.

      In 2013, Eric Matthew Stephens pled guilty to two counts of burglary and was
sentenced as a recidivist to ten years. In 2016, Stephens filed a motion to vacate a void
sentence, arguing that he was not given proper notice of the State’s intent to seek
recidivist punishment.1 The trial court denied the motion, and Stephens filed this
appeal.
      A direct appeal lies from the denial of a motion to correct a void sentence when
the defendant raises a colorable claim that the sentence is, in fact, void or illegal. See
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). The State’s failure to
provide proper notice of intent to seek recidivist punishment does not render the
subsequent sentence void. See Ward v. State, 299 Ga. App. 63, 64-65 (682 SE2d 128)
(2009). As Stephens has failed to raise a colorable claim regarding the validity of his
sentence, he presents nothing for this Court to review.         His appeal is therefore
DISMISSED. See id.




      1
        Stephens also argues that the State improperly relied on certain convictions
that were more than ten years old. However, OCGA § 17-10-7, which governs the
imposition of recidivist sentencing, does not limit the use of convictions to those
entered within ten years.
Court of Appeals of the State of Georgia
Clerk’s Office, Atlanta,____________________
                          01/10/2017
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.